Case 8:19-cr-00016-JVS Document 116-1 Filed 12/12/19 Page1lof1 Page ID #:1203

 

 

United States China
Dual Citizenship eo _ ame
\ ——- * United States eo Chinese National! ps a pm pm
\ 9 seine aes ee Consulate Interview ==" Customers REEF .

 

\ In the U.S. New born is Bil
\ given citizenship, U_S. U.S. Passport

\\_ birthright. ff 1 You Win assists customer
. With getting a passport for
hild.

              

 

Consulate Officer Internews \
customer and appraves

fi 1 Arrive at facility and pay You Win for
Jf
Visa. Es

Visa Application on the Department of
State's website, sent via the internet.

f

    

=

5 Customer receives Visa from
U.S. Consulate in China
(usually mailed)

Interview Scheduling [=]

Visa Application accepted and
interview scheduled.

   

 

Visa Received

 

Business
Visa as
Interview Training AG

3 Customer receives training on
how to pass the Visa Interview at

a

Customs

eetus i
oon-n-nn = ------+ "Interview Training A i the U.S. Consulate in China.

& 6 Customer receives training on how We Fi

to pass the U.S. customs interview

7 To be able to enter U_S.,
customer completes form |-
| 94, listing location of stay.

when they arrive at U_S. Port of

Birth Tourism Operation

| United States
| Customs Interview

| Entry (e-9., Hawaii, LA). : Me al Defendant Li’s

 

8 U.S Customs (CBP) interviews
customer and admits to U.S.

by stamping in.

 
